Exhibit 10.1

 

[g197171ksi001.jpg]

 

August 4, 2014

 

Mr. Michael W. Aguiar

 

Dear Mike:

 

On behalf of Theravance, Inc. (“Theravance” or the “Company”), I am pleased to
offer you the exempt position of President and Chief Executive Officer,
effective August 15, 2014.  This is a full-time position, reporting to the
Company’s Board of Directors.

 

Your salary on an annualized basis will be $700,000 per year.  You will also be
eligible to receive an annual discretionary bonus based on the Company’s
performance against its annual goals and a review of your individual
performance, and determined at the sole discretion of the Board of Directors or
its Compensation Committee.  Your annual discretionary bonus will have a target
amount of 50% (and a maximum amount of 200%) of your base salary earned in 2014
(and each calendar year thereafter).  You will be required to be an active
employee in good standing at the time the bonus is paid in order to receive the
bonus, which will be no later than 2½ months after the close of the calendar
year.  Your salary and target annual discretionary bonus (as well as maximum
potential annual discretionary bonus) may be changed from time-to-time at the
sole discretion of the Board of Directors or its Compensation Committee.

 

In addition, subject to the approval of the Board of Directors or its
Compensation Committee, you will be granted a restricted stock award for that
number of shares of the Theravance’s Common Stock equal to $1,000,000 divided by
the average closing price of Theravance’s Common Stock for the 15 trading days
ending three full trading days prior to the date of grant.  The restricted stock
award will be subject to the terms and conditions applicable to shares awarded
under the Company’s 2012 Equity Incentive Plan (the “Plan”), as described in the
Plan and the applicable Restricted Stock Agreement.  You will vest in 25% of the
shares on the first Company Vesting Date after the first anniversary of your
employment as President and Chief Executive Officer, and the balance will vest
in 12 equal installments on each Company Vesting Date thereafter, provided you
remain in continuous service through each such vesting date, and as described in
the applicable Restricted Stock Agreement.  A “Company Vesting Date” means
February 20, May 20, August 20 or November 20.

 

[g197171ksi002.jpg]

 

--------------------------------------------------------------------------------


 

As you know, Theravance provides a comprehensive company-paid benefits package
for its employees.  Benefits are provided by Theravance to you and your
dependents at minimal cost.  Included are medical, vision and dental coverage,
life insurance, long-term disability insurance and a flexible spending plan. 
Additionally, we offer a 401(k) plan and an Employee Stock Purchase Plan.

 

You will continue to be subject to the Company’s Proprietary Information and
Inventions Agreement, which you previously signed, as well as the terms of the
Company’s Employee Handbook.

 

While we hope that your employment with Theravance will continue to be mutually
satisfactory, your employment status will remain at-will.  As a result, both you
and the Company are free to terminate the employment relationship at any time
for any reason, with or without cause.  This is the full and complete agreement
between us on this term.  Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures to which
you will be subject, may change from time-to-time, the “at-will” nature of your
employment may only be changed in an express writing signed by you and the Lead
Independent Director of Theravance.  Notwithstanding the foregoing, if your
employment is terminated by the Company without cause and you incur a
separation, the Company will make a lump sum payment to you (less all applicable
withholding taxes) of 24 months’ salary (at the rate in effect at the time of
your separation) plus 2 times your then current target bonus, provided that as a
condition to receiving such severance payment you execute the Company’s standard
form of release required of all employees who receive any severance pay.  The
form of release will be delivered to you within 30 days after your separation
and you must execute and return the release within the time period set forth in
the form of release, which will in no event be later than 50 days after your
separation.  If you fail to return the release on or before the deadline set
forth in the form of release, or if you revoke the release, then you will not be
entitled to the severance payment.  Provided you satisfy such release
requirements, the severance payment will be paid within 60 days after your
separation; however, if such 60-day period spans two calendar years, then the
severance payment will in any event be made in the second calendar year.

 

For purposes of the above severance provision, a termination “without cause”
shall mean termination for any reason other than:  (i) unauthorized use or
disclosure of the confidential information or trade secrets of Theravance (or
any parent or subsidiary), which use causes material harm to Theravance (or any
parent or subsidiary), (ii) conviction of a felony under the laws of the United
States or any state thereof, (iii) gross negligence, or (iv) repeated failure to
perform lawful assigned duties for thirty days after receiving written
notification from Theravance’s Board of Directors.  For purposes of the above
severance provision, “separation” means a “separation from service,” as defined
in the regulations under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

--------------------------------------------------------------------------------


 

To the extent the severance payment described in this letter is deemed to be
nonqualified deferred compensation that is subject to Section 409A of the Code
and if the Company determines that you are a “specified employee” under
Section 409A(a)(2)(B)(i) of the Code at the time of your separation, then the
severance payment will be made on the first business day following
(i) expiration of the six-month period measured from your separation or (ii) the
date of your death.

 

*              *              *

 

This letter sets forth the terms of your employment with us and supersedes any
prior representations or agreements, whether written or oral.  A duplicate
original of this offer is enclosed for your records.  To accept this offer,
please sign and return this letter to me.

 

 

Sincerely,

 

 

 

 

 

Theravance, Inc.

 

 

 

 

 

/s/ William Waltrip

 

 

 

By: William Waltrip

 

 

 

Title: Lead Independent Director

 

 

 

 

I have read and accept this employment offer:

 

 

 

 

 

/s/ Michael W. Aguiar

 

 

 

 

Michael W. Aguiar

 

 

 

Date:  August 5, 2014.

 

 

--------------------------------------------------------------------------------